Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1 and 5 what the Applicant means by “a fluid passage that penetrates in the stacking direction an outer area disposed outside the fluid flow field in the separator surface direction and is configured to allow the fluid to flow in the stacking direction”.
3.	It is unclear if the Applicant means a fluid passage that penetrates in the stacking direction of an outer area disposed outside the fluid flow field in the separator surface direction and is configured to allow the fluid to flow in the stacking direction. The relationship between the location of the fluid passage and outer area is unclear.
4.	It is unclear if the Applicant means a fluid passage that penetrates in the stacking direction; an outer area disposed outside the fluid flow field in the separator surface direction and is configured to allow the fluid to flow in the stacking direction.
5.	Claims 2-4 and 6-9 are unclear based on their dependencies on claims 1 and 5.

Relevant Prior Art
Goto et al. (US20190131637)

    PNG
    media_image1.png
    654
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    723
    media_image2.png
    Greyscale















Tomana et al. (US20190074524)
As the seal members, elastic rubber seals such as fluorine rubbers or silicone rubbers have been used [0005]

    PNG
    media_image3.png
    746
    949
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722